DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/25/2021, regarding the 35 USC 102 rejections of Claim 1 (page 5, Paras 2-5), have been fully considered and are persuasive, in light of the amendment. In light of the amendment, the related rejections have been withdrawn.  Reasons for Allowance are discussed in detail below.

REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record fails to teach a device having all limitations as claimed, particularly comprising a (main) piston, a switching valve mechanism reciprocating (per “switching … into communication with … high… and low pressure circuit”, as claimed) between a high-pressure and a low-pressure hydraulic circuits and an acceleration piston (per Applicant’s provided definition of “urging means” in Para 0140 of the published specification) located behind a cylinder, the acceleration piston configured to selectively be in contact and not in contact (per “come in contact”, as claimed, which conveys at least two implicit configurations where contact is present, and absent, respectively) with the (main) piston during a piston retreat, the acceleration piston applying a forward force (per “urge the piston forward”, as claimed) from the moment of “contact” up until an intermediate position during a piston advance after the piston turns from retraction to advancement/forward, the acceleration piston being configured to come in contact with the (main) piston at a moment of time earlier than a moment when the piston is braked by the switching valve mechanism.
For illustration purposes, Figs. 2B and 2C of the examined disclosure specifically depict the (i) first, earlier, moment when the acceleration piston 410 contacts (“come in contact with”) the main piston 200, and (ii) second, later, moment when the piston 200 is braked by the switching-valve mechanism 130, respectively. Figure 3 shows in V(speed) vs. L (space) coordinates the first, earlier, moment designated as “b” and the second, later, moment as “c”, the two moments being separated by segment bc of length L2b (as measured axially, i.e. left-right or horizontally as oriented in Fig. 1). The “urging” forward force applied by the acceleration piston 410 is understood to extend 
Since the prior art (e.g. Piras - US Pat 5392865,  JP H04-93185, DE-4424080, etc.) teaches devices that lack said features, the prior art does not anticipate the claimed subject matter.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 2-16 are allowable as depending from independent Claim 1, which has allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731